Citation Nr: 1811335	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to an effective date prior to June 24, 2015, for the grant of special monthly compensation based on the surviving spouse's need for aid and attendance.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1942 to February 1946.  For his service, he was awarded the Purple Heart.  The Veteran died in July 2011.  The Appellant in the present appeal is his surviving widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This matter was previously before the Board, most recently in May 2015, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.

In his January 2013 the Appellant requested that she be afforded a hearing before a member of the Board.  The Appellant was scheduled for her requested hearing.  However, in a September 2014 statement, the Appellant withdrew her request for a hearing in writing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran died in July 2011; his primary cause of death was metastatic lung cancer. 

2. At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), rated as 30 percent disabling; lumbar spine degenerative joint disease, rated as 20 percent disabling; bilateral hearing loss, rated as 20 percent disabling; left knee patellofemoral syndrome, rated as 10 percent disabling; residual scars from a gunshot wound, left knee, rated as 10 percent disabling; and, residual scars from a fragment wound, lumbar spine, rated as 10 percent disabling.

3. The Veteran's service-connected PTSD was etiologically related to his death.

4. Prior to June 24, 2015, the Appellant is not shown to have had impaired visual acuity manifested by best corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to 5 degrees or less; nor does the evidence prior to that date reflect that she was unable to care for her daily personal needs or protect herself from the dangers and hazards incident to her daily environment without the regular assistance of another.


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. The criteria for an effective date earlier than June 24, 2015 for the award of SMP based on the need for regular aid and attendance or on being housebound are not met.  38 U.S.C. §§ 101, 1521, 5110 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.352, 3.400, 3.401 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Veteran's Death

The Appellant seeks service connection for the Veteran's cause of death.

Dependency and Indemnity Compensation (DIC) is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C. § 1310 (2012).  To establish service connection for the cause of the Veteran's death, the evidence must show the disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2017).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2017).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Prior to the Veteran's death, he had been granted service connection for PTSD, in addition to several other disabilities.  The Certificate of Death lists the cause of death as metastatic lung cancer.  No other causes were listed as contributing to or causing his death.

In support of her claim, Appellant submitted a May 2015 private opinion letter, from Dr. R.K. who stated that the Veteran's lung cancer was due to smoking; and, that the Veteran's tobacco habit was mostly the result of the Veteran's service-connected PTSD.  However, Dr. R.K. did not offer a rationale for this opinion.

As noted above, this matter was previously before the Board in May 2015.  At the time, the Board remanded the matter in order to address the Appellant's contention that the Veteran's service-connected disabilities, including his PTSD contributed to or caused his death.  It was noted at the time that the Veteran was service-connected for PTSD, a left knee disability, a hearing loss disability, scars on his spine and left knee, and a spine disability.  In a September 2015 opinion, a VA examiner opined on the basis of the evidence that there was no medical basis to etiologically relate any of the Veteran's service-connected conditions with the Veteran's lung cancer.  She further explained, more specifically, that none of the Veteran's service-connected disabilities interfered with the treatment or progression of the cancer.  She attributed the Veteran's death largely to his cardiovascular disease and chronic obstructive pulmonary disease (COPD), neither of which were service-connected.

The Board noted that the May 2015 VA examiner failed to consider the Appellant and Dr. R.K.'s contention that the Veteran's PTSD largely contributed to his smoking, which caused or contributed to his lung cancer, which ultimately caused his death.  As such, the Board obtained an addendum opinion from a psychiatrist, on the question of whether the Veteran's PTSD caused or aggravated his post-service use of cigarettes.  In a December 2017 Veteran's Health Administration (VHA) opinion, a VA psychiatrist noted that the Veteran had a long history of anxiety in connection with his PTSD.  He noted that the Veteran was described as "tense" and "hypervigilant" which was consistent with a diagnosis of anxiety related to PTSD.  In addition, he noted the Veteran's substantial tobacco use was consistent with other Veterans who use tobacco as a form of self-medication.  On that basis, he opined that it was at least as likely as not that the Veteran's PTSD caused or aggravated his post-service use of cigarettes.  The VA examiner's opinion is competent and probative evidence that a service-connected disability caused or contributed substantially or materially to the Veteran's death.  There is no other competent evidence which contradicts this opinion.  Therefore, service connection for the cause of the Veteran's death is warranted.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).

Entitlement to Earlier Effective Date for SMP

The Appellant asserts that she is entitled to her special monthly pension (SMP) based on the need for aid and attendance earlier than currently assigned.

In the January 2012 rating decision, the AOJ denied the Appellant's entitlement to benefits based on the need for aid and attendance.  The Appellant filed a timely notice of disagreement (NOD) to the denial.  The AOJ based the denial on the Appellant's August 2011 Form 21-2680 "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance."  At the time, the Appellant's private provider noted that the Appellant had been diagnosed with diabetes mellitus type 2, atrial fibrillation, COPD and peripheral neuropathy.  However, he documented that the Appellant was able to feed herself and was not in need of nursing care.  The evidence of record did not establish entitlement to aid and attendance based on any other criteria.

In May 2015 the Board remanded the claim for a determination on whether the Appellant required regular aid and attendance due to her disabilities.  In a November 2015 supplemental statement of the case (SSOC), the AOJ awarded entitlement to SMP based on the need for aid and attendance, effective June 24, 2015, the date of the Appellant's supplemental Form 21-2680 completed by Dr. R.K., establishing the Appellant's basic eligibility requirements for the benefit.  At the time, Dr. R.K. again reported the Appellant suffered from COPD, atrial fibrillation and arthritis.  He noted that she was unable to perform daily activities of living, including preparing her own meals, performing personal hygiene, and was often unable to leave her home due to her disabilities.  The Board also acknowledges the June 24, 2015 statement in support from B.M., the Appellant's son, that he provides home care for the Appellant, including preparing meals, assisting with personal hygiene and dressing.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  An award of disability pension may not be effective prior to the date entitlement arose.  38 C.F.R. § 3.400(b) (2017). 

Review of the November 2015 SSOC shows that the AOJ awarded entitlement to SMP based on the Veteran's need of assistance in performing routine activities due to arthritis, shortness of breath, generalized weakness, and other symptoms.  The AOJ specifically referred to the June 2015 report from Dr. R.K. which stated that the Appellant was unable to prepare her own meals, needed assistance with bathing, and was unable to manage her own medications.  The evidence does not show, nor does the Appellant allege, that there is any issue as to the date of receipt of her claim for SMP based on aid and attendance, which was received on August 11, 2011.  Therefore, the controlling issue in this case is the date entitlement arose. 

Entitlement to aid and attendance benefits is based on a showing that the claimant is (1) blind or nearly blind as defined in 38 C.F.R. § 3.351(c)(1); (2) a patient in a nursing home because of mental or physical incapacity; or (3) is significantly disabled so as to need or require the regular aid and attendance of another.  38 U.S.C. § 1502(b); 38 C.F.R. § 3.351(c).

The factors considered in determining the need for aid and attendance include, in pertinent part, the inability to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, to feed oneself, to attend to the wants of nature, or to have physical or mental incapacity which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  Not all of the above disabling conditions need be found to exist in order to grant aid and attendance benefits.  It is only necessary that the evidence establish that the Appellant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

After review of the record, the Board finds an effective date earlier than June 24, 2015, for the award of SMP based on aid and attendance is not warranted due to any psychiatric, visual, or physical disability experienced by the Appellant during that time.  There is simply no evidence to suggest that prior to June 2015 that the Appellant was impaired by her disabilities as to be unable to care for her daily personal needs, or protect herself from the dangers and hazards incident to her daily environment without the regular assistance of another.  Therefore, there is no basis for assigning an effective date prior to June 24, 2015, for the award of SMP based on the need of aid and attendance, and the Appellant's claim must be denied. 

As noted, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

The Appellant is granted dependency and indemnity compensation based on the Veteran's service-connected cause of death. 


Entitlement to an effective date earlier than June 24, 2015, for the award of special monthly pension based on the need for aid and attendance, is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


